Citation Nr: 0637766	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-38 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death pension benefits. 

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran has recognized service with the Philippine 
Guerillas from March 13, 1945 to October 18, 1945.  He died 
in July 1965.  The appellant is his widow.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, The Republic of the 
Philippines.

The appellant filed her claim for the herein concerned 
benefits in July 2003.  

A VA Form 119 is of record, dated in June 2004, indicating 
that based on a conversation between the appellant and the 
VARO, she was withdrawing her claims at that time with the 
understanding that she could reopen with new evidence at a 
later date.  However, the same memorandum, annotated after a 
follow-up was made in August 2004, reflects that she then 
indicated that she (and/or her family) had decided against 
withdrawing and intended to actively continue to pursue her 
appellate claims.  Comprehensive SOC and SSOCs were issued 
before and after those decisions.

In her Substantive Appeal, a VA Form 9, dated in October 
2004, the appellant indicated that she did not want to 
provide testimony at a personal hearing.


FINDINGS OF FACT

1.  Service connection was not in effect for any disability 
during the veteran's lifetime.

2.  The medical evidence shows that the cause of the 
veteran's death in 1965 was a cerebrovascular accident (CVA). 

3.  The veteran's CVA or any underlying cerbrovascular 
disease or hypertension were not present during service or 
for decades thereafter, and there is no competent evidence 
suggesting a causal link between his fatal stroke and any 
incident of service. 

4.  The veteran had certified Guerrilla service in 1945; he 
had no other verified service.  

5.  The appellant's claim for accrued benefits was not filed 
within one year of the veteran's death; the veteran did not 
have a claim pending with VA when he died.



CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
significantly contribute to the veteran's death; service 
connection for the cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
1310, 5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  Basic eligibility for VA non-service-connected pension 
benefits is not met.  38 U.S.C.A. §§ 101(2), 107 (West 2002); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2006).

3.  The requirements for establishing entitlement to accrued 
benefits are not met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.1000 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2005).  The 
intended effect of the regulation is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  Moreover, following the issuance 
of the VCAA notice letters in July 2003, November 2003 and 
June 2004, the issues on appeal were readjudicated by the RO.  
See November 2004 supplemental statement of the case.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect). 

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
latter" fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2003, November 2003 and June 2004 letters, 
VA informed her of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the letters, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  She was also basically instructed to submit 
any other evidence that might support her claims, and she has 
responded in a cognitive manner.  As such, the principle 
underlying the "fourth element" has been fulfilled.  As a 
practical matter, she has indicated that no further evidence 
is available and/or forthcoming.

The letters further directed her to tell the VA about any 
additional information or evidence that she wanted the VA to 
try to get for her in relation to her case and directed the 
appellant to send any pertinent evidence she had in her 
possession.  The Board finds that these letters fulfill VA's 
duties to notify the appellant.

Simply put, through the VCAA letters noted above, the 
appellant was notified of the evidence needed to substantiate 
her claims and the avenues through which she might obtain 
such evidence, and of the allocation of responsibilities 
between herself and VA in obtaining such evidence.  Id; see 
also Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (reversed on other grounds No. 05-
7157 (Fed. Cir.  Apr. 5, 2006)).   

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.   

The appellant was not notified of the evidence necessary to 
establish an increase in disability rating and effective date 
of an award should any of her claims be granted, as required 
by recent jurisprudential precedent.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such a deficiency does 
not, however, amount to prejudice, as the Board's final 
adjudication results in a denial of the appellant's claim for 
service connection for the cause of the veteran's death on 
the merits, thereby rendering any question of an effective 
date or rating moot.  As to the remaining issues on appeal, 
as explained in more detail below, they must be denied as a 
matter of law.  Under such circumstances, there is no duty 
under Dingess.    

To elaborate on the second and third issues, as identified on 
the front cover of this decision, since the crux of the 
decision revolves around the basic ineligibility for the 
benefits based on the service of the veteran, i.e., his own 
lack of standing due to the nature of his certified service, 
under the law, the VCAA is inapplicable.  See, i.e., Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) and Smith (Claudius) 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  

Regulations provide that VA will refrain from providing 
assistance in obtaining evidence when the appellant, or the 
individual upon whom the basic eligibility for the benefits 
arise as in this case, lacks qualifying service, lacks 
veteran status, or otherwise there is a lack of legal 
entitlements.  See 38 C.F.R. § 3.159(d).

It is also pertinent to note that the evidence does not show, 
nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield, supra (due process 
concerns with respect to VCAA notice must be pled with 
specificity).  See also Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 22, 2006).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made attempts to 
assist her in obtaining the evidence necessary to 
substantiate her claims.  The record includes service medical 
records, private medical records, and VA medical records.  
The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims.  See 38 
C.F.R. § 3.159(c)(4).  The Board again emphasizes that no 
additional pertinent evidence has been identified by the 
appellant as relevant to this appeal.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


Pertinent Factual Background

In her initial claim dated in July 2003, the appellant 
provided a statement to the effect that her husband had died 
on July 31, 1965; that the death certificate had listed a CVA 
as the cause of his death, but that he also had hypertension; 
and that her husband had told her that his hypertension was a 
result of service but had not described the circumstances 
thereof.  She also indicated that he had been treated by one 
physician, Dr. PP (initials used to protect privacy of the 
appellant), already deceased; and another physician, Dr. MLB 
who had since left their village and gone abroad.  

With her claim, the appellant submitted copies of the 
official certifications of the veteran's service as a 
Guerrilla (during the aforecited dates in 1945) from both the 
Philippine Army (PA AGO Form 23) and the Army (AGNR2 dated in 
June 1990).  She provided a copy of their marriage 
certificate from May 1947.  And she also submitted a copy of 
his death certificate, signed by Dr. MLB and recorded in 
August 1965, and certified as authentic in September 1989, 
indicating that he had died at age 45 on July 31, 1965 due to 
a cerebrovascular accident.

Also of record is a VA Form 21-534 on which she claimed the 
benefits herein concerned, which was received by the VARO on 
July 18, 2003.

Correspondence was sent by the VARO to the appellant, dated 
July 23, 2003, indicating that her claim had been received, 
identifying what evidence was required and providing her with 
other pertinent VCAA and related information.

In response to the correspondence, the appellant submitted 
another copy of the original self-affidavit she had provided 
with her initial claim.

She also submitted a statement from the hospital where the 
veteran had his terminal care indicating that any records of 
his alleged confinement in July 1965 had been destroyed by 
natural calamities and could not be issued.

The appellant also submitted further information to the 
effect that her husband had not been confined or treated in a 
military hospital from which records might be obtained.

The VARO again solicited certification from the service 
department of the veteran's service and copies of his file.  
In response, a National Archives and Records Administration 
form was returned certifying the Guerilla service only as 
indicated above.  

Also obtained were copies of affidavit evidence relating to 
the Philippine Army.  Included therein was a report of a 
physical examination in October 1945 at which time the 
veteran's blood pressure was 105/65 and there were no noted 
pertinent defects.

A subsequent inquiry in September 2003 resulted in a written 
confirmation by National Personnel Records Center (NPRC) that 
there were no further records available.

The VARO sent the appellant another letter in November 2003, 
again reciting the regulations relating to appeals under VCAA 
, identifying the evidence already of record, and delineating 
what additional evidence should be submitted and within what 
guidelines.  She was also informed of the one-year time frame 
for claims for accrued benefits.

The VARO also issued a comprehensive SOC and rating action in 
December 2003.  The correspondence by which the December 2003 
documents were transmitted to the appellant (at both her new 
and old addresses) further clarified the status of her claim 
and related VCAA matters.

She appellant filed her Notice of Disagreement (NOD) in June 
2004 arguing that her husband had fought for his country and 
she should get survivor's benefits.

The VARO acknowledged the appellant's NOD in June 2004 and 
identified her pending appellate claims and provided her 
guidance as to the appellate process and VCAA.

After some discussion with the VARO, the appellant initially 
expressed a desire to withdraw her claims and then changed 
her mind; that is documented in a VA Form 119 of record, 
dated in June 2004 and updated in August 2004.

A SSOC was issued in August 2004 and another letter sent to 
the appellant the following month informing her that she 
should proceed on her appeal on or before the end of the 
year's period from the notification of the decision, namely 
December 23, 2004.  She filed her Substantive Appeal, a VA 
Form 9 in October 2004.

Another SOC was issued by the VARO in November 2004.  The 
appellant further indicated that she intended to pursue her 
claim and felt that she was entitled based on the act that 
her husband had fought hard for the country.  She did not 
submit further additional evidence nor did she indicate that 
there was other evidence available that might be obtained by 
the VARO.  She also did not pin-point any error in the 
currently certified service dates or indicate that additional 
evidence might be available in that regard.

Service connection: Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).


Cerebrovascular and cardiovascular disease may be presumed to 
have been incurred during active military service if either 
is manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Where the issue involves such a question of medical 
causation, competent evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran had any disorder that was related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran had a limited period of Guerilla 
service during 1945.  The appellant has claimed that her late 
husband said that he developed hypertension during service, 
although there is no medical documentation to support that 
allegation.  To the contrary, contemporaneous available 
medical evidence reflects normal blood pressure readings at 
separation and no sign of hypertension, cerebrovascular 
disease or a CVA during or at separation from service or 
within a year thereof.  

And while these disabilities resulted in the veteran's death 
in 1965, other than the appellant's statements, for which she 
does not have qualifying medical background to be an expert, 
there is no credible medical evidence to support the 
conclusion that they were present in service or may be 
presumed to have been present in service, or that any 
disability of service origin was in any way involved in or 
contributed to the veteran's death.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Death Pension Benefits

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service- 
connected disability.  38 U.S.C.A. § 1541 (West 2002).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6 
(2006).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  "Active 
military, naval, and air service" includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40.  However, 
service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and 
(d).  See also Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated 38 C.F.R. § 
3.203(a) and (c), to govern the conditions under which the VA 
may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
service in the Philippine Commonwealth Army (and thus 
veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  If the United States service 
department refuses or is otherwise unable to verify the 
claimed service, the applicant's only recourse lies within 
the relevant service department, not the VA.  Soria, 118 F. 
3d at 749.

In this case, the RO forwarded all pertinent service 
information to the service department on several occasions.  
The responsible government agencies have unanimously 
certified the same period of recognized Philippine Guerilla 
service from March 13, 1945 to October 18, 1945.  Nothing is 
otherwise submitted to the contrary, nor in fact does the 
appellant so claim.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for 90 days for a line of 
duty disability. 38 C.F.R. § 3.203(b).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, VA shall 
request verification of service from the service department. 
38 C.F.R. § 3.203(c).

In Pelea v. Nicholson, 19 Vet. App. 296 (2005), the Court of 
Appeals for Veterans Claims (Court) noted that there appeared 
to be a conflict between 38 C.F.R. § 3.41, which states that, 
for Philippine service, "the period of active service will be 
from the date certified by the Armed Forces" and 38 C.F.R. § 
3.203(a), which provides that a claimant may show service by 
submitting certain documents "without verification from the 
appropriate service department."  However, in Pelea v. 
Nicholson, No. 01-1138 (U.S. Vet. App. June 5, 2006) (per 
curiam order), the Court recalled the entry of judgment and 
mandate and withdrew the August 2005 opinion that vacated the 
Board's decision, and dismissed the appeal for lack of 
jurisdiction due to the appellant's death after judgment was 
entered but before mandate issued.  In accordance with 
longstanding precedent, judgment and mandate must be recalled 
when an appellant/petitioner dies before judgment has become 
final.  In addition, where the appellant's death occurred 
after issuance of judgment and prior to the Court's decision 
becoming final, as occurred here, the appeal to the Court was 
pending at the time of death and, therefore, the Court 
dismissed the appeal.

Notwithstanding the above, the Board does note the apparent 
conflict between 38 C.F.R. § 3.41 and 38 C.F.R. § 3.203(a) 
but, in this case, the RO furnished the appellant with the 
provisions of the latter regulation, to include the notice 
that certain documents without verification from the 
appropriate service department could be evidence that 
supports the claim, and it is apparent that the appellant was 
aware that she could submit evidence without service 
department verification as she in fact submitted additional 
documents relating to her late husbands' service.  This 
additional evidence, however, does not include a document 
issued (versus certified) by the service department as 
mandated by 38 C.F.R. § 3.203(a) and the appellant has not 
given any indication that there is additional relevant 
evidence that has not been obtained.  In fact, there is no 
disagreement with respect to the veteran's service, and such 
service does not establish his widow's eligibility for death 
pension benefits as a matter of law. 

Following a complete review of the evidence of record, the 
Board finds that the documents submitted by the appellant are 
not sufficient to prove qualifying service.  Specifically, 
some enlistment data and certificate of discharge are 
documents from the Philippine Army and are not from a service 
department of the United States and, in any event, they show 
only guerilla service.  

It must be noted that the RO properly sought verification of 
the appellant's service from the service department, with the 
result showing the appellant had only Recognized Guerilla 
Service.  As noted above, the appellant received explicit 
notice that she should submit any documents if there was 
additional and requisite service. 38 C.F.R. § 3.203. 

The appellant has indicated that she has no such documents.  
Rather, she reiterates that she was requesting pension 
benefits because of his having fought hard.  In this regard, 
the Board appreciates the honorable service rendered by the 
late veteran.  Nonetheless, it simply is not of such nature 
as to qualify him for specific VA benefits as enacted by 
Congress, in this case, as relate to pension for his widow.  

In view of the foregoing, the Board must therefore conclude 
that the appellant did not have the type of service, 
enumerated in the above-cited legal authority that would 
establish qualifying service for nonservice-connected pension 
benefits. 

Accordingly, the appeal must be denied for lack of legal 
merit.  Cacalda v. Brown, op. cit; and Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


Accrued Benefits

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c); see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 
1996) (noting that an accrued benefits claim is derivative of 
the veteran's claim).  There is no basis for an accrued 
benefits claim unless the individual from whom the accrued 
benefits claim derives had a claim for VA benefits pending at 
the time of death.  See Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).

Here, the veteran died in 1965, and the appellant's accrued 
benefits claim was received in July 2003.  There is no 
evidence indicating that the appellant submitted a claim 
within one year of the veteran's death, nor does she assert 
that any such claim was filed. 

Furthermore, the veteran did not have a pending claim with VA 
when he died.  

Therefore, the threshold legal criteria for establishing 
entitlement to accrued benefits are not met, and the appeal 
must be denied because of the absence of legal merit.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c); see Sabonis v. Brown, 
op.cit. 












ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to nonservice- connected pension benefits is 
denied.

Entitlement to accrued benefits is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


